Order filed July 3, 2018




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-17-00829-CV
                                    ____________

                           HAROLD HARPER, Appellant

                                         V.

       SHIELDING DESIGN INTERNATIONAL USA, LLC, Appellee


                       On Appeal from the 281st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2015-70833

                                    ORDER

      Appellant’s brief was due June 7, 2018. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before July 18, 2018, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM